DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
--In claim 15, replace “on PLMN” with “one PLMN”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PGPub 2019/0335391), hereinafter referred to .
Regarding claim 1, Kwon discloses a method comprising: 
transmitting, by a base station distributed unit to a wireless device, at least one system information block indicating a first public land mobile network (PLMN) and a second PLMN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]); 
receiving, by the base station distributed unit from the wireless device, a radio resource control message indicating at least one PLMN of the first PLMN and the second PLMN (The terminal selects a PLMN and transmits an RRC message including the PLMN ID; See Fig. 14, #1405, #1409 and [0132]); 
determining, by the base station distributed unit based on the at least one PLMN, at least one base station central unit from: 
a first base station central unit of the first PLMN (The radio access network determines the EPC network for the first terminal; See [0133]); and 
a second base station central unit of the second PLMN (The radio access network determines the NGC network for the second terminal; See [0133]).
While teaches transmitting NAS signaling to the core network, it fails to teach of transmitting the radio resource control message.
See page 4, Proposal 2).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon to include transmitting the radio resource control message taught by Oppo in order to optimize communications.

Regarding claim 2, Kwon further teaches the method of claim 1, wherein the radio resource control message comprises at least one of: 
a radio resource control complete message (an RRC connection setup complete message; See [0132]); 
a radio resource control request message; 
a radio resource control resume complete message; or 
a radio resource control resume request message.  

Regarding claim 8, Kwon further teaches the method of claim 1, wherein the receiving the radio resource control message comprises receiving the radio resource control message via at least one of: 
a first cell of the first PLMN (The ‘selectedPLMN-Identity’ field is used to deliver public land mobile network (PLMN) information of a network operator selected by the terminal. That is, as the RAN based technique, a solution for utilizing the PLMN information may be considered. If the E-EUTRAN belongs to both of 4G PLMN and 5G PLMN, the base station may broadcast 4G/5G PLMN IDs using system information block (SIB) messages. At this time, the NGC terminal supporting the 5G system may select the PLMN ID of the 5G, and transmit the selected PLMN ID using an RRC message, and the E-EUTRAN may perform the core selection based on the PLMN ID received from the terminal. That is, if the PLMN ID of the 5G is included in the RRC message, the E-EUTRAN may forward the NAS message to the 5G core (e.g., the second core network). If the PLMN ID of the 4G is included in the RRC message, the E-EUTRAN may forward the NAS message to the 4G core (e.g., the first core network), wherein 4G is interpreted as the first cell; See [0129]); or 
a second cell of the second PLMN (The ‘selectedPLMN-Identity’ field is used to deliver public land mobile network (PLMN) information of a network operator selected by the terminal. That is, as the RAN based technique, a solution for utilizing the PLMN information may be considered. If the E-EUTRAN belongs to both of 4G PLMN and 5G PLMN, the base station may broadcast 4G/5G PLMN IDs using system information block (SIB) messages. At this time, the NGC terminal supporting the 5G system may select the PLMN ID of the 5G, and transmit the selected PLMN ID using an RRC message, and the E-EUTRAN may perform the core selection based on the PLMN ID received from the terminal. That is, if the PLMN ID of the 5G is included in the RRC message, the E-EUTRAN may forward the NAS message to the 5G core (e.g., the second core network). If the PLMN ID of the 4G is included in the RRC message, the E-EUTRAN may forward the NAS message to the 4G core (e.g., the first core network), wherein 5G is interpreted as the second cell; See [0129]).  
	
Regarding claim 9, Kwon further teaches the method of claim 8, wherein the determining the at least one base station central unit is further based on a cell that the base station distributed unit receives the radio resource control message via, the cell comprising at least one of the first cell or the second cell (based on whether the 4G or 5G cell is selected; See [0129]).  

Regarding claim 10, Kwon further teaches the method of claim 1, wherein the transmitting the at least one system information block comprises at least one of:  2Docket No.: 18-1031U 
transmitting the at least one system information block via a cell that is shared for the first PLMN and the second PLMN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]); 
transmitting a first system information block comprising a first PLMN identifier of the first PLMN via a first cell of the first PL MN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]); or 
transmitting a second system information block comprising a second PLMN identifier of the second PLMN via a second cell of the second PLMN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]).  

Regarding claim 11, Kwon further teaches the method of claim 1, wherein the radio resource control message comprises one or more parameters for the at least one PLMN, the one or more parameters comprising at least one of: 
at least one PLMN identifier of the at least one PLMN (The RRC message includes the PLMN ID; See Fig. 14, #1405, #1409 and [0132]); 
a cell identifier of a cell that the base station distributed unit receives the radio resource control message via; 
a tracking area code of the cell; 
a registration area code of the cell; 
a first cell identifier of a first cell associated with the first PLMN; 
a second cell identifier of a second cell associated with the second PLMN; 
a base station central unit identifier of the at least one base station central unit; or 
a base station identifier of a base station associated with the at least one base station central unit.  

Regarding claim 12, Kwon further teaches the method of claim 11, wherein the determining the at least one base station central unit is further based on the one or more parameters for the at least one PLMN (as receiving the RRC message including the PLMN ID#1 corresponding to the EPC from the first terminal, the radio access network selects the EPC as the core network for that terminal. As receiving the RRC message including the PLMN ID#2 corresponding to the NGC from the second terminal, the radio access network selects the NGC as the core network for that terminal; See [0133]).  

Regarding claim 13, Kwon further teaches the method of claim 11, wherein the at least one system information block comprises the one or more parameters for the at least one PLMN (The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]).  

Regarding claim 15, Kwon further teaches the method of claim 1, wherein the wireless device is allowed to access the at least on PLMN (a terminal can access the PLMN; See [0020] and [0138]).  

Regarding claim 16, Kwon further teaches the method of claim 1, wherein the at least, one system information block comprises at least one of:  3Docket No.: 18-1031U 
a first system information block comprising a first PLMN identifier of the first PLMN, the first system information block transmitted via a first cell of the first PLMN (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]); or 
The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]).  

Regarding claim 17, Kwon further teaches the method of claim 1, wherein the at least one system information block comprises a system information block 1 (The radio access network transmits a SIB which is broadcast to a plurality of terminals. The SIB may include PLMN ID#1 corresponding to the EPC and PLMN ID#2 corresponding to the NGC; See Fig. 14, #1401 and [0131]).  

Regarding claim 20, Kwon further teaches the method of claim 1, wherein the base station distributed unit serves at least one of: 
a cell shared by the first PLMN and the second PLMN; 
a first cell of the first PLMN (two different cores suggests two different cells; See Fig. 14); or 
a second cell of the second PLMN (two different cores suggests two different cells; See Fig. 14).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Oppo as applied to claim 1 above, and further in view of Bedekar (U.S. PGPub 2019/0350031), hereinafter referred to as Bedekar.

Bedekar teaches receiving, by the base station distributed unit from the wireless device, at least one random access preamble based on the at least one system information block (The distributed unit may receive the random access preamble, and may assign resources for the user device to send an RRC connection request; See [0057]) and transmitting, by the base station distributed unit to the wireless device, a random access response for the at least one random access preamble, wherein the radio resource control message is based on the random access response (The distributed unit may send, to the user device, a random access response. The random access response may indicate the random access preamble ID that was sent in the random access preamble, so that the user device may know that the random access response is addressed to the user device. The random access response may indicate an uplink resource assignment (e.g., for the user device to send subsequent messages). The random access response may indicate a cell radio network temporary identify (C-RNTI), which may be used for identification of the user device in subsequent messages; See [0057]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of 

Regarding claim 14, Kwon in view of Oppo fails to explicitly teach the method of claim 1, further comprising configuring, by the base station distributed unit, radio resources for the wireless device.  
Bedekar teaches configuring, by the base station distributed unit, radio resources for the wireless device (After the distributed unit 111A sends the RRC connection setup message in step 309, the user device 113A may receive the RRC connection setup message, and may configure the user device 113A based on the parameter values and/or resource assignments indicated in the RRC connection setup message; See [0064]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include configuring, by the base station distributed unit, radio resources for the wireless device taught by Bedekar in order to reduce latency when establishing connections.
	
	
	
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Oppo as applied to claim 1 above, and further in view of Byun et al. (U.S. PGPub 2019/0150220), hereinafter referred to as Byun.
Regarding claim 4, Kwon in view of Oppo fails to teach the method of claim 1, further comprising: receiving, by the base station distributed unit from the at least one base station central unit, a radio resource control setup message comprising cell configuration 1Docket No.: 18-1031U parameters for the wireless device, wherein the radio resource control setup message is response for the radio resource control message; and transmitting, by the base station distributed unit to the wireless device, the radio resource control setup message.  
Byun teaches receiving, by the base station distributed unit from the at least one base station central unit, a radio resource control setup message comprising cell configuration 1Docket No.: 18-1031Uparameters for the wireless device (the gNB CU may transmit the RRC connection setup message to the gNB DU; See [0111]), wherein the radio resource control setup message is response for the radio resource control message (See Fig. 12, #s1203); and transmitting, by the base station distributed unit to the wireless device, the radio resource control setup message (the gNB DU may forward the RRC connection setup message to the UE; See [0112]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include receiving, by the base station distributed unit from the at least one base station central unit, a radio resource control setup message comprising cell configuration 1Docket No.: 18-1031U parameters for the wireless device, wherein the radio resource control setup message is response for the radio resource control message; and transmitting, by 
	
Regarding claim 5, Kwon fails to teach the method of claim 4, further comprising: receiving, by the base station distributed unit from the at least one base station central unit, a configuration request message for the wireless device; determining, by the base station distributed unit based on the configuration request message, the cell configuration parameters; and transmitting, by the base station distributed unit to the at least one base station central unit, a configuration response message comprising the cell configuration parameters, wherein the radio resource control setup message is based on the configuration response message.  
Byun teaches receiving, by the base station distributed unit from the at least one base station central unit, a configuration request message for the wireless device (The gNB CU may transmit a bearer setup request message to the gNB DU. The bearer setup request message may be a message which requests for resource allocation on F1 for the SRB1 bearer to transmit the RRC connection setup message. Alternatively, the bearer setup request message may be a message which requests for resource allocation on Uu for the SRB1 bearer and/or the SRB2 bearer to transmit/receive an RRC message; See [0108]), determining, by the base station distributed unit based on the configuration request message, the cell configuration parameters (when the gNB DU receives the bearer setup request message from the gNB CU, the gNB DU may establish the SRB1 bearer, and may allocate a required resource on F1 for the SRB1 bearer requested to be established. In addition, the gNB DU may establish the SRB1 bearer and/or SRB2 bearer for Uu, and may allocate a required resource on Uu for the SRB1 bearer and/or SRB2 bearer requested to be established; See [0109]) and transmitting, by the base station distributed unit to the at least one base station central unit, a configuration response message comprising the cell configuration parameters (the gNB DU may respond with a bearer setup response message to the gNB DU to indicate that the requested bearer is established. For example, the gNB DU may respond with a bearer setup response message to the gNB CU to indicate that the requested bearer is established for F1. For example, the gNB DU may respond with a bearer setup response message to the gNB CU to indicate that the requested SRB1 bearer and/or SRB2 bearer are established for Uu. The bearer setup response message may include at least any one of an SRB ID, a TNL address for the gNB DU, and a DL TEID for the gNB DU; See [0110]), wherein the radio resource control setup message is based on the configuration response message (See Fig. 12).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include receiving, by the base station distributed unit from the at least one base station central unit, a configuration request message for the wireless device; determining, by the base station distributed unit based on the configuration request message, the cell configuration parameters; and transmitting, by the base station distributed unit to the at least one base station central unit, a configuration response message comprising the cell configuration parameters, wherein the radio resource 
		
	
Regarding claim 6, Kwon fails to teach the method of claim 1, further comprising: receiving, by the base station distributed unit from the at least one base station central unit, packets for the wireless device; and transmitting, by the base station distributed unit, the packets to the wireless device.  
Byun teaches receiving, by the base station distributed unit from the at least one base station central unit, packets for the wireless device (Data may be transmitted through the established bearer; See [0130]) and transmitting, by the base station distributed unit, the packets to the wireless device (The gNB DU forwards data to the UE; See [0131]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include receiving, by the base station distributed unit from the at least one base station central unit, packets for the wireless device; and transmitting, by the base station distributed unit, the packets to the wireless device taught by Byun in order to enable transmissions between the units in an accurate manner.
	
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Oppo as applied to claim 1 above, and further in view of Deng et al. (U.S. PGPub 2017/0223584), hereinafter referred to as Deng.
Regarding claim 7, Kwon in view of Oppo fails to teach the method of claim 1, wherein the receiving the radio resource control message comprises receiving the radio 
Deng teaches wherein the receiving the radio resource control message comprises receiving the radio resource control message via a cell that is shared for the first PLMN and the second PLMN (receiving information via a shared cell for a first and second PLMN; See [0025]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include receiving the radio resource control message via a cell that is shared for the first PLMN and the second PLMN taught by Deng in order to enhance network access.
	

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Oppo as applied to claim 1 above, and further in view of Centonza et al. (U.S. PGPub 2020/0382240), hereinafter referred to as Centonza.
Regarding claim 18, Kwon in view of Oppo fails to explicitly teach the method of claim 1, wherein a base station comprises the first base station central unit, the second base station central unit, and the base station distributed unit.  
Centonza teaches wherein a base station comprises the first base station central unit, the second base station central unit, and the base station distributed unit (See Fig. 2).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include wherein a base station comprises the first base station central unit, the 

Regarding claim 19, Kwon in view of Oppo fails to teach the method of claim 1, wherein: a first base station comprises the first base station and the base station distributed unit; and a second base station comprises the second base station and the base station distributed unit.  
Centonza teaches wherein: a first base station comprises the first base station and the base station distributed unit (See Fig. 1) and a second base station comprises the second base station and the base station distributed unit (See Fig. 1).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Kwon in view of Oppo to include wherein a base station comprises the first base station central unit, the second base station central unit, and the base station distributed unit taught by Centonza in order to optimize processing of data traffic to enhance service.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.